Title: From George Washington to the United States Senate, 3 May 1792
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States [Philadelphia]May the 3d 1792.

I nominate Edward Church of Georgia, heretofore appointed but not received as Consul for the United States at Bilboa, to be Consul for the United States at the Port of Lisbon in the Kingdom of Portugal, and for such other parts within the allegiance of her most Faithful Majesty as shall be nearer to the said port, than to the residence of any other Consul, or Vice-Consul of the United States within the same allegiance.

And, Elias Vanderhorst of South Carolina, now resident in Great Britain, to be Consul for the United States for the port of Bristol in the Kingdom of Great Britain, and for such other parts within the allegiance of his Britannic Majesty as shall be nearer to the said Port than to the residence of any other Consul or Vice-Consul of the United States within the same allegiance.

Go: Washington

